NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CHARLES E. LEMONS,
Petitioner,
V. -
OFFICE OF PERSONNEL MANAGEMENT,
Respon,dent. '
2010-3146
Petition for review of the Merit S3/stems Protection
Board in case no. DA831EO60462-I-1.
ON MOTION
ORDER
Upon consideration of the Office of Personnel Man-
agement’s motion for a 14-day extension of time, until
October 28, 2010, to file its brief
IT ls ORDERED THAT:
The motion is granted

LEMoNs v. opm 2
FoR THE CoURT
um 1 5 mm /s/ Jan Horba1y
Date J an Horba1y
Clerk
ccc Charles E. Lemons
JefErey D. K1ingrnan, Esq.
FlLED
s21 u.s.c0uRT
me FEn1?riAiPciiizi:i1§TF0R
0CT 15'2U1[l
.|AN HORBALY
CLERK